PER CURIAM.
We grant the petition for writ of habeas corpus, wherein petitioner seeks relief from pretrial bail set in the amount of $500,000.00, and remand for a hearing. Our review of the record reveals that petitioner was arrested following the issuance of a capias associated with his failure to surrender as anticipated. See Fla. R.Crim. P. 3.131(c). When ruling on petitioner’s motion for bail after recommitment, the trial court did not consider the requisite factors as set forth in rule 3.131(b), as required by subsection (h). See also § 903.046, Fla. Stat. (2004). Accordingly, we grant the petition and remand the case for a hearing to allow for such review.
GUNTHER, WARNER and SHAHOOD, JJ., concur.